Continuation of 12: 
	Applicants state the amendments are not intended to narrow the scope of the rejected claims but are for the purpose of clarifying the aspects of the invention that were believed to already be encompassed, either expressly or inherently, by the original and/or prior versions. Applicants believe the amendment reduces and simplifies the issue and do no raise new issues that require further search and consideration. 
	In response,  Zimmer et al. discloses that SLN lipid matrix consists of the same structure as claimed with crystal structure (Fig. 1). The claimed amendments read on Zimmer as the reference the NLC lipid matrix is composed of a blend of a solid lipid and an oil leading to a crystal structure and thus more room for drug accommodation. 
Applicants argue that neither Smutney nor Patton disclose nanostructured Lipid carriers or solid solutions carriers. Applicants argue that Smutney does not suggest that this absorption rate applies to nanostructured lipid carriers. Patton does not discuss the carriers in detail and is just to aerosol in general. Patton does not suggest that the adsorption rate may be achieved with nanostructured lipid carriers or solid solution carriers. Applicants state the absorption rate will be affected by the specific active agent and carrier used and Smutney and Patton do not provide any information that would make it obvious to one of ordinary skill in the art to have peak plasma levels achieved within seven minutes with metered dose inhalers for immediate release of the active agents in nanostructured lipid carriers or solid carriers. 
In response, the Examiner respectfully submits that  the Examiner disagrees as Smutney and Patton disclose inhalation systems are operably configured to emit powder particles absorbed into the blood which would yield peak concentrations of less than 15 min such as 7 and one of ordinary skill in the art would know to adjust the In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Additionally,  "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615